                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

RANDY LEE COPELAND                                                              PETITIONER
ADC #134820
v.                 Case No. 5:17-cv-00312 JLH-JTK

WENDY KELLEY, Director,
Arkansas Department of Correction                                              RESPONDENT

                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. There have been no objections. After careful review, the

Court concludes that the findings and recommendations should be, and are hereby, approved

and adopted as this Court’s findings in all respects in their entirety. Judgment shall be entered

accordingly. The Court will not issue a certificate of appealability because Petitioner has not

made a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(1)-(2).

       SO ORDERED this 13th day of November, 2018.




                                                    UNITED STATES DISTRICT JUDGE
